Filed 10/26/20 P. v. Love CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072488

 v.                                                                      (Super.Ct.No. RIF1803719)

 IVINE BERNABE LOVE,                                                     OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. David A. Gunn and

Charles J. Koosed, Judges. Affirmed with directions.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Quisteen

S. Shum, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       On appeal, defendant and appellant Ivine Bernabe Love contends (1) his conviction

for oral copulation of his four-year-old daughter, Jane Doe, must be reversed because the

corpus delicti was not established independent of his statements, (2) the order prohibiting

him from having any contact with Jane should be stricken because the trial court failed to

state any code section authorizing the order at the time of sentencing, and (3) the abstract

of judgment must be amended to reflect the court struck the assessments and fees imposed

under Penal Code1 section 1465.8 and Government Code section 70373. We modify the

no-contact order and order the abstract of judgment corrected; otherwise, we affirm.

                    I. PROCEDURAL BACKGROUND AND FACTS

       Defendant and R.V. are the parents of three children; the oldest is Jane Doe (born

April 2014). In June 2018, while R.V. was at her obstetrician’s office, Jane freely

exclaimed defendant “licked her like a dog.” The two were in the bathroom, and Jane,

who had just finished using the toilet, was waiting for R.V., who was using the toilet.

R.V. confronted defendant about Jane’s disclosure, but he denied it. Nonetheless, R.V.

remained suspicious of him.

       On August 5, 2018, R.V. and defendant argued. He told her he was “on drugs.”

She was concerned and tried to talk to him, but he gave her “the cold shoulder” and tried

to end their conversation by simply saying, “‘Yeah, you’re right.’” At one point, she

pinched his leg and slapped his chest. Defendant called the police; however, no arrest

was made.



       1   Further statutory references are to the Penal Code unless otherwise stated.

                                              2
       On August 7, 2018, R.V. and defendant talked, but he seemed distant by the way

he responded to her questions. When asked if he had anything to tell her, defendant said

he had molested their daughter. R.V. asked specifically what he did to Jane, and he said

he licked her vagina. R.V. became upset and angry, and was concerned for Jane. That

night, R.V. told defendant that he could be punished for what he did and threatened to

report him. The next day, R.V. tried to talk to defendant about their relationship and

Jane, but he said he had nothing to say and told her to call the police. R.V. did not call

the police because she was a stay-at-home mom and was worried about “what life was

going to be like without [defendant’s] financial support.”

       On August 9, 2018, a “CPS worker” made a checkup call following the domestic

violence incident on August 5. R.V. reported defendant’s disclosure, and the worker

called the police. In a recorded conversation, R.V. told Officer Rosenblum about

defendant’s admission of his molestation of Jane. When the officer asked R.V. what

defendant specifically said to her, she replied, “‘He ate her out.’” More specifically, she

stated that defendant said, “‘He licked her clit and vagina.’” R.V. said that defendant had

done this approximately one year earlier and that Jane stays with her. R.V. explained that

she had not called the police because defendant was the family’s main support. R.V. also

told the officer that Jane had previously said, “‘Papi licked me like a dog. But I had a

dream and monkeys, and I don’t know.’”




                                              3
       Defendant moved out of the house. On August 9, 2018, Detective Garcia arranged

for R.V. to make a pretext call to defendant on the detective’s department-issued cell

phone. Defendant answered, but hung up. Two minutes later, R.V.’s call did not go

through. Detective Garcia, with R.V.’s permission, subsequently text messaged

defendant. He began: “‘Papi, you don’t want to talk to me anymore?’” After three

messages, defendant responded with three separate messages: “‘I tried talking to you. I

wanted to help you before I left, but you only wanted me in jail.’ [¶] . . . [¶] . . . ‘Now

that I am gone, you should talk to your family for help.’ [¶] . . . [¶] ‘Best advice I can

give right now is get that child support.’” Detective Garcia, pretending to be R.V.,

countered: “‘What am I supposed to do or think after what you told me about (Jane

Doe)?’” Defendant replied: “‘You made your choice. I hope all goes well for you,

[R.V.]’”

       To refocus defendant on the allegations, Detective Garcia texted: “‘That’s it. I

don’t know what to choose. We’ve been together for five years. I don’t know what to

do. You want me to go to the police? Is our love done?’” Defendant replied: “‘I’m

gone already. Choose yourself and the kids.’” Detective Garcia responded: “‘So that’s

really it? That’s the memory you want to leave for your children? What do I tell (Jane

Doe) when she is older and asks why Daddy licked her? Not even going to try to fix it,

not even for her?’” Defendant replied: “‘I tried fixing it when I was being honest with

you. You just wanted me to be punished. How am I supposed to fix anything if I’m

locked up or end up killed? What did you expect from me then?’” Defendant added:

“‘I could have been working but I would have been sent away anyway.’” Detective


                                             4
Garcia responded: “‘Because that’s what I really want; right? Whatever. If you’re done,

you’re done. I’ll figure it out on my own.’” He added: “‘This is how it is now.’”

Defendant answered: “‘Exactly, because it’s what you really wanted.’”

      Several hours after his last message and thinking that he was still texting R.V.,

defendant messaged Detective Garcia’s phone: “‘Life feels like nothing without you

guys right now. I’m sorry for everything.’” Since the text was sent to the detective’s

work-issued cell phone, and the detective had ended his work day, he did not see it until

he arrived for work the next morning on August 10, 2018. Around 11:01 a.m., Detective

Garcia, pretending to be R.V., texted: “‘You have me so confused what to do. First you

tell me you’re done. Now you say you miss us. I’ve struggled all night with what to

do.’” Defendant immediately responded: “‘First thing, get the child support; second, ask

about living with your grandma . . . or your sister. Ask [our roommate] if he would be

willing to lend you money. Also to help out more, see if (Jane Doe) can stay with your

sister for a while until you’re more stable. I’m sure your grandma will have some love

towards the boys, hopefully.’” A follow-up text repeated his advice that R.V.

immediately get child support.

      Shortly thereafter, defendant texted: “‘So long as I’m not there, I will always miss

you guys. I’ve done too much wrong to be with you guys. I’ll keep supporting you guys

with what I can.’” Detective Garcia replied: “‘See, you say you miss us, but now you

tell me what I need to do on my own. Which is it? Are we going to work this out or

not?’” Defendant answered: “‘I will always love you guys. You’re my family and will

stay that way in my heart.’” Detective Garcia countered: “‘It just didn’t seem you love


                                            5
me anymore. You don’t even show you want me anymore.’” Defendant replied:

“‘I have to leave. How can what I did be forgiven?’” The detective answered, “‘I don’t

know, Papi. My heart is torn. We have so much history, but when you told me you

licked (Jane Doe)’s vagina, I don’t know what to do. People can be forgiven. I don’t

want to go to the police, but how will I know you won’t ever do that again to her? Was it

just that, or did you have sex also?’” Defendant responded: “‘It was just licking.’”

       Defendant asked why R.V. was texting from a different phone number, and

Detective Garcia explained: “‘I had to borrow this phone because mine is out of service.

I had no other way of talking to you.’ [¶] . . . [¶] . . . Can we just talk in person? I’m

with my mom and the kids, and she can watch them for a bit.’” When there was no

response for 40 minutes, the detective texted: “‘See now you go back to not talking. I’m

afraid of going back home.’” After advising R.V. to “‘[g]et an Obama phone,’”2

defendant texted that he did not have access to outlets for charging his phone and would

contact her when he could. He added: “‘You called the police on me. I can’t go back

home.’” Detective Garcia countered: “‘You didn’t answer me or wanted to talk. I didn’t

know what else to do.’”

       Jane was interviewed; however, she made no disclosure. Tracking defendant’s

cell phone, the police located and arrested him at a San Bernardino homeless center. The




       2The detective explained an “‘Obama phone’” is “a phone for people in various
income situations” that is “either at low cost or free of cost.”

                                             6
parties stipulated that pages 13 to 18 of Jane’s testimony at the preliminary hearing would

be read to the jury. Jane testified that “Papi” licked her like a doggy.3

       On January 24, 2019, a jury convicted defendant of oral copulation with a child

10 years of age or younger. (§ 288.7, subd. (b).) The trial court sentenced him to state

prison for 15 years to life.

                                     II. DISCUSSION

       A.     Sufficient Evidence of Corpus Delicti.

       Defendant contends there was insufficient evidence of oral copulation with a child

10 years of age or younger (§ 288.7, subd. (b)), aside from his own statements, to satisfy

the corpus delicti rule. We disagree.


       3 Relevant excerpts from the portion of the transcripts provide:
              “Q. So, (Jane Doe), I had heard that somebody licked you like a doggy?
              “A. Papi did that. [¶] . . . [¶]
              “Q. Where were you inside?
              “A. Um, in the room.
              “Q. Which room?
              “A. Um, [I., her brother]’s room and my room. [¶] . . . [¶]
              “Q. What’s this a picture of?
              “A. A girl.
              “Q. . . . And when you said Papi licked you like a doggy, can you show
me—can you point on there where Papi licked you like a doggy?
              “A. I don’t know. [¶] . . . [¶]
              “Q. Okay. Did you have clothes on or off or something different?
              “A. On. [¶] . . . [¶]
              “Q. . . . Did you tell anybody about Papi licking you like a doggy?
              “A. No. [¶] . . . [¶]
              “Q. Okay. What about your mommy? Did you ever tell your mommy
about that?
              “A. No. [¶] . . . [¶]
              “Q. All right. Okay. So is there anything you want to talk about with—
about Papi licking you like a doggy?
              “A. No.”

                                              7
              1.     Further background information.

       Prior to trial, defense counsel moved to set aside the information pursuant to

section 995 on the grounds Jane’s statement was insufficient to establish corpus delicti.

Following argument, the trial court denied the motion.

       The issue was raised again when defense counsel moved for a judgment of

acquittal under section 1118.1. Counsel asserted that Jane’s statement (defendant

“‘licked me like a dog’”) was (1) inconsistent, in that her testimony at trial denied any

oral copulation, and (2) vague, in light of her failure to identify where the licking

occurred, and her statements about dreams and animals, that her clothing was on, and that

it was not her vagina. The prosecutor countered: “[W]e do have the fact that this child

makes a statement that ‘Daddy licked me like a doggy’ in a private bathroom, in a private

setting where mother and daughter are sharing a private moment involving their

underwear being pulled on and off and peeing, which is a private act. And out of

nowhere, the child, without question, without provocation, makes a statement that

‘Daddy licked me like a doggy.’” Given the context of Jane’s disclosure, the prosecutor

argued there was “more than a slight inference” that the act of licking that occurred was

“sexual in nature.” The trial court indicated it was inclined to deny the defense motion,

explaining, “corpus doesn’t require a whole lot and certainly doesn’t require proof as to

every element.”

       During further argument, the prosecutor directed the court’s attention to People v.

Jennings (1991) 53 Cal. 3d 334 (Jennings), in which the California Supreme Court

affirmed the admission of the defendant’s extra judicial statement that he had raped the


                                              8
victim before killing her despite the absence of any independent evidence of sexual

penetration. The only evidence suggesting a rape was the victim’s unclothed body and

broken jaw. Agreeing with the prosecutor, the trial court stated: “Yeah. If I’m going to

equate our situation to that one—I mean you have this little girl who just blurts

something out for no apparent reason in a situation that her and her mom were using the

bathroom facilities, essentially exposing themselves, and that’s when she decides to say

something. [¶] I think that’s enough . . . . I have to look at all the surrounding

circumstances, not just the statement on its face. If I looked at just the statement on its

face, you might prevail. But I think taking everything into consideration, it’s sufficient.

I appreciate your motion. . . . I’m going to deny it.”

              2.     Applicable legal principles.

       “The corpus delicti rule requires some evidence that a crime occurred, independent

of the defendant’s own statements.” (People v. Ledesma (2006) 39 Cal. 4th 641, 721

(Ledesma).) “In every criminal trial, the prosecution must prove the corpus delicti, or the

body of the crime itself—i.e., the fact of injury, loss, or harm, and the existence of a

criminal agency as its cause. In California, it has traditionally been held, the prosecution

cannot satisfy this burden by relying exclusively upon the extrajudicial statements,

confessions, or admissions of the defendant”; “some independent proof of the corpus

delicti” is required. (People v. Alvarez (2002) 27 Cal. 4th 1161, 1168-1169.) “The

independent proof may be circumstantial and need not be beyond a reasonable doubt, but

is sufficient if it permits an inference of criminal conduct, even if a noncriminal

explanation is also plausible.” (Id. at p. 1171; see People v. Sanchez (2016)


                                              9
246 Cal. App. 4th 167, 173 [circumstantial evidence of criminal activity satisfies the

corpus delicti rule].) “The principal purpose of the corpus delicti rule is to ensure that a

defendant is not convicted of a crime that never occurred.” (Ledesma, supra, 39 Cal.4th

at p. 721.) In other words, the evidence of unsupported extrajudicial statements is

admissible, but conviction still requires independent proof of the corpus delicti.

       We review the evidence to determine if this “‘slight or prima facie standard’” has

been met. (Jennings, supra, 53 Cal.3d at p. 368.) In reviewing the ruling on a motion for

acquittal, we apply the substantial evidence test. (People v. Cuevas (1995) 12 Cal. 4th
252, 260-261.)

              3.     Analysis.

       The evidence that defendant orally copulated Jane came from his statements to

R.V., Jane’s private exclamation to R.V. that “‘Papi licked me like a dog. But I had a

dream and monkeys, and I don’t know,’” and Jane’s testimony of the same at the

preliminary hearing. However, Jane later denied the claim when interviewed and at

defendant’s trial, and she stated that her clothes were on when he licked her. Thus, on

appeal, defendant contends Jane’s statement was “simply too ambiguous” to establish

that any crime occurred under CALCRIM No. 359 (“Corpus Delicti: Independent

Evidence of a Charged Crime”). He argues “[t]he licking may have been over sufficient

clothing to make it not a crime,” or “[i]t may have been to literally any other part of [her]

body” and “[d]ogs certainly are not choosy in where they lick and the statement does not

suggest a sexual organ as opposed to any other body part.”




                                             10
       Relying on Jennings, People v. Jones (1998) 17 Cal. 4th 279 (Jones), and People v.

Robbins (1988) 45 Cal. 3d 867 (Robbins), cases in which the California Supreme Court

found sufficient evidence to support the corpus delicti of a sex offense, the People argue

“the evidence sufficiently established the corpus delicti for oral copulation in violation of

section 288.7, subdivision (b).” In Jennings, supra, 53 Cal.3d at pages 367-368, the

victim was found nude and badly decomposed next to an irrigation ditch. The California

Supreme Court rejected the argument that there was insufficient evidence of the corpus

delicti of rape, stating that, although the evidence of rape was “minimal,” it satisfied the

corpus delicti rule. (Id. at p. 367.) “When the body of a young woman is found

unclothed in a remote locale, an inference arises that some sexual activity occurred, thus

satisfying the requirement that there be some showing of a loss, injury, or harm.” (Ibid.)

The fact that “the victim was found in a location where her lack of clothing was not

easily explainable, that she was dead, and that she had suffered a broken jaw,” led to a

reasonable inference that “whatever sexual activity occurred, it occurred against the

victim’s will.” (Id. at pp. 367-368.)

       In Jones, the victim was found dying from a gunshot wound to the head. (Jones,

supra, 17 Cal.4th at p. 302.) Medical experts “found bruises on her thighs, knees, legs,

and perineal area,” injuries on her hands, and semen inside her vagina, on her external

genitalia, and in her rectal area. (Ibid.) No semen was found in the victim’s mouth;

however, an expert testified “that negative test results were not inconsistent with oral

copulation because the mouth’s natural rinsing processes eliminate semen.” (Ibid.) The

victim was not wearing underclothes, which she customarily wore. (Ibid.) The defendant


                                             11
admitted aiding and abetting his accomplice’s forcible rape and forcible oral copulation

of the victim. (Id. at pp. 292, 300.) Rejecting the defendant’s corpus delicti objection,

the California Supreme Court stated: “[W]e have never interpreted the corpus delicti rule

so strictly that independent evidence of every physical act constituting an element of an

offense is necessary. Instead, there need only be independent evidence establishing a

slight or prima facie showing of some injury, loss or harm, and that a criminal agency

was involved.” (Id. at p. 303.)

       In Robbins, supra, 45 Cal. 3d 867, the six-year-old victim was last seen riding on a

motorcycle with a blond man. Months later, his skeletal remains were found, his neck

had been broken, and his remains were unclothed. The California Supreme Court found

that the defendant’s admission of sexually assaulting the victim was admissible under the

corpus delicti rule. (Id. at pp. 885-886.) “Defendant was seen by one witness riding a

motorcycle in the area of (and on the date of) the victim’s disappearance, and the victim

was last seen by another witness riding a motorcycle with a man matching defendant’s

description; no clothes were found at the scene of the crime; defendant’s own experts

described his ‘primary diagnosis’ as pedophilia; his admission of similar sexual conduct

as to the very similar Texas crimes was confirmed by scientific evidence; and finally, the

physical evidence of the homicide lends reliability to other aspects of defendant’s

confession, namely, his description of the lewd and lascivious conduct.” (Id. at p. 886.)

       Since the facts are undisputed, we are faced with the legal question of whether

there was sufficient evidence to establish the corpus delicti of oral copulation.

Section 288.7, subdivision (b), punishes any person who is 18 years of age or older and


                                             12
engages in oral copulation with a child who is 10 years of age or younger. “Oral

copulation is defined as any contact, no matter how slight, between the mouth of one

person and the sexual organ of another. Penetration is not required.” (People v. Mendoza

(2015) 240 Cal. App. 4th 72, 80.)

       Keeping in mind the low threshold of proof required to satisfy the corpus delicti

rule as stated in Jennings, Jones, and Robbins, we conclude Jane’s exclamation that

“Papi” licked her “like a doggy,” provides sufficient independent evidence defendant

orally copulated her. The timing of Jane’s exclamation (during a private moment in the

bathroom) and the analogy of defendant’s action (dogs are known to lick their own

genitalia) establish “a prima facie showing ‘permitting the reasonable inference that a

crime was committed.’” (Jones, supra, 17 Cal.4th at p. 301.) Moreover, the prosecutor

introduced evidence that R.V. did not leave Jane alone with defendant following her

disclosure, and defendant left the family home and hid at a homeless center in San

Bernardino after confessing his offense to R.V. Accordingly, the trial court did not abuse

its discretion in denying defendant’s motion for acquittal.

       B.     The No-Contact Order Was Authorized.

       Defendant contends the no-contact order must be stricken since (1) it “cannot

stand under section 136.2(i)(1)” because “there is no signed protective order, it did not

apply automatically, and [it] would be limited in duration,” and (2) it is unauthorized

under “section 1202.05.” We disagree but will modify the order.




                                            13
               1.     Further background information.

       On April 5, 2019, at defendant’s sentencing, R.V. requested face-to-face contact

for herself and her three children with defendant. Defense counsel offered no thoughts,

but the prosecutor requested a no-contact order as to Jane due to the “nature of the

charges.” After confirming R.V.’s request for contact included Jane, the trial court

expressed concern that prohibiting contact could cause more harm than allowing it.

Recognizing that no-contact orders are meant to keep “individuals who have been

victimized from being victimized again and again,” the court preferred to “defer to

mom.” The prosecutor asked if there was a way to limit the type of contact to phone calls

and letters only “for the first few years” and then revisit the issue later to allow “physical

actual face-to-face contact in prison.” In any event, neither the prosecutor nor the court

wanted the contact to include talking about the case. Defense counsel suggested

supervised contact where R.V. is always present. The prosecutor explained her

apprehension, namely, “the possibility of influencing the child.”

       After further consideration, the trial court stated: “I’ve had cases obviously

similar in nature wherein the victims, much older than [Jane Doe], come back after the

fact and say none of this ever happened. I lied. [¶] In this case, all she made was the

statement about being licked liked a puppy. So really it . . . boiled down to the statements

[defendant] made to law enforcement . . . . I will feel a lot better if [at] this point we limit

the contact just for her and that it’s supervised by you . . . [¶] . . . until the appellate

period ran and we know what was going to happen to his case. Let’s say, for example,

say he gets a new trial. I don’t want her testimony to be impeached or influenced by her


                                                14
parents or by [defendant]. [¶] So if the case was upheld on appeal, and there were no

more appeals and essentially that was going to be your sentence, I would feel a lot better

about allowing the contact. I guess that’s what I’m kind of trying to get at, is preserving

at least the integrity of what has happened so far. [¶] And if he does get a new trial, then

that’s fine. . . . I’m going to order no contact with just [Jane Doe] for the time being.

And I will lift it and allow all contact—I’d be inclined to do that, let’s say. I’m not going

to make any promises—after his appellate rights are over. And certainly, I mean, I guess

he can have habeas rights forever and a day. I’d like to see the case be reviewed first

because there are some viable issues. . . . [¶] . . . [¶] The Court orders no direct or

indirect contact with Jane Doe . . . .” The court failed to identify the legal basis for its

order, and defendant did not object to the no-contact order.

              2.      Analysis.

       Section 136.2, subdivision (i), in relevant part, states: “When a criminal defendant

has been convicted of a crime . . . that requires the defendant to register pursuant to

subdivision (c) of Section 290, the court, at the time of sentencing, shall consider issuing

an order restraining the defendant from any contact with a victim of the crime. The order

may be valid for up to 10 years, as determined by the court. . . . It is the intent of the

Legislature in enacting this subdivision that the duration of any restraining order issued

by the court be based upon the seriousness of the facts before the court, the probability of

future violations, and the safety of a victim and the victim’s immediate family.”

(§ 136.2, subd. (i)(1), italics added.)




                                              15
       While defendant challenges the no-contact order on the grounds (1) the trial court

never signed such order at the time of sentencing, (2) it did not “apply automatically, and

would be limited in duration,” and (3) it was not authorized under section 1202.05, he

does not dispute that his conviction requires him to register as a sex offender pursuant to

section 290, subdivision (c). Therefore, the trial court was authorized to issue a

protective order against defendant, “restraining [him] from any contact with” Jane for up

to 10 years. (§ 136.2, subd. (i)(1).)

       Here, contrary to defendant’s assertion, the trial court considered “the seriousness

of the facts before the court, the probability of future violations, and the safety of a victim

and [her] immediate family.” (§ 136.2, subd. (i)(1).) When the issue of defendant’s

contact with Jane was brought up, the court stated: “Let me think about that for a minute

and come back to it.” Later, the court expressed concern “that prohibiting contact could

cause more harm than . . . allow[ing] it.” Weighing the fact that Jane is a “young child”

who “probably doesn’t realize what even happened to her was wrong” against “the idea

that she never gets to see [defendant] again and grows up that way,” the court expressed

concern as to whether there is a “right answer to this question.” It considered putting

perimeters on the contact between defendant and Jane, i.e., “talking about the case,” or

mother supervising the visits. Recognizing the possible issues that could be raised on

appeal, along with the possibility that contact between the two may result in Jane

recanting her accusation, the court ordered defendant have no direct or indirect contact

with Jane until “after his appellate rights are over.”




                                              16
       The trial court did not specify the duration of the order. Rather, it stated the order

was set for the “time being” or until “[defendant’s] appellate rights are over” in order to

preserve the integrity of what happened in the court process thus far. However, the court

indicated that it was willing to revisit the order following defendant’s appeal. Since

section 136.2, subdivision (i)(1), authorized and directed the court to consider imposing

an order prohibiting contact with Jane, and the trial court intended to impose a no-contact

order until defendant exhausted his appellate challenges to the verdict, we will modify

(§ 1260 [authority to modify a judgment on appeal]) the court’s order as follows: “The

defendant is restrained for a period of 10 years from any contact with the victim N.L.

pursuant to Penal Code section 136.2, subdivision (i)(1).” If defendant exhausts his

appellate rights prior to the 10-year period, he may file the appropriate paperwork to

request the no-contact order be lifted.

       Having found that the no-contact order was properly issued under section 136.2,

subdivision (i)(1), we need not decide whether it was authorized under section 1202.05,

or whether defendant forfeited his objection.

       C.     The Abstract of Judgment Must be Corrected.

       The parties agree the abstract of judgment must be corrected because it

erroneously includes the $40 court operations assessment (Pen. Code, § 1465.8) and the

$30 conviction assessment (Gov. Code, § 70373), which the trial court waived. (People

v. Mitchell (2001) 26 Cal. 4th 181, 185-186 [Where there is a discrepancy between the

oral pronouncement of judgment and the minute order or abstract of judgment, the oral

pronouncement controls.].) We may order correction of the abstract of judgment when it


                                             17
does not accurately reflect the oral judgment of the trial court. (Id. at p. 185.) Therefore,

we direct the trial court to correct the abstract of judgment by striking the court

operations and conviction assessments.

                                    III. DISPOSITION

       The trial court’s April 5, 2019, no-contact order is modified as follows: “The

defendant is restrained for a period of 10 years from any contact with the victim N.L.

pursuant to Penal Code section 136.2, subdivision (i)(1).” The court is directed to

(1) correct its sentencing minutes to include the modified no-contact order, (2) correct the

abstract of judgment by deleting the $40 court operations assessment (Pen. Code,

§ 1465.8) and the $30 conviction assessment (Gov. Code, § 70373), (3) prepare an

amended abstract of judgment reflecting the views and directions set forth in this opinion,

and (4) forward a copy of the amended abstract of judgment to the appropriate

correctional authorities. As modified, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 McKINSTER
                                                                                            J.
We concur:



RAMIREZ
                        P. J.



SLOUGH
                           J.


                                             18